                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

GORDON C. REID,                                                    :

                     Petitioner                                    :     CIVIL ACTION NO. 3:18-1018

                     v                                             :
                                                                                       (JUDGE MANNION)
Warden DAVID EBBERT,                                               :

                     Respondent                                    :


                                                            ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.         The above captioned petition for writ of habeas
                     corpus (Doc. 1) is DISMISSED.

          2.         The Clerk of Court is directed to CLOSE this case.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge
Dated: December 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1018-01-ORDER.wpd
